The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of April 25, 2022. By Preliminary amendment the Applicant amended specification and drawings. Claims 1 to 20 are currently active in the application. 

Specification
The abstract of the disclosure is objected to because it is identical to the abstract of the parent application 17/113,652 and does not reflect any specifics of the instant invention.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US Patent Application Publication 2018/0181229 A1) in view of Kong (US Patent Application Publication 2019/0196642 A1).
	In regard of claim 1, Kwon discloses a touch apparatus comprising: a touch panel that includes a plurality of first touch electrodes extending in a first direction and arranged in a second direction that crosses the first direction (See at least Figure 1 of Kwon illustrating a touch panel (200) with plurality of first touch electrodes (Tx(1), Tx(2), etc.) which extend in a first direction and cross the second direction as discussed in paragraphs [0029, 0030] of Kwon), and a plurality of second touch electrodes extending in the second direction and arranged in the first direction (See at least Figure 1 of Kwon illustrating second touch electrodes (Rx (10, R(x) (2), etc.) extending in the second direction (211, 212, 213) and cross the first direction), and a touch driver (See at least Figure 1 of Kwon disclosing a driver (100) for driving the touch panel (200) as discussed in paragraph [0028] of Kwon)
	However, the reference to Kwon does not specifically show the timing diagrams of driving signals and particularly the driver that applies a first driving signal for generation of a resonance signal of a stylus pen to the touch panel in a first section, and receives a detection signal from the plurality of first touch electrodes and the plurality of second touch electrodes in a second section that is next to the first section.
	In the same field of endeavor, Kong discloses a touch apparatus with a driver (100) see Figures 1-2 which applies a first driving signal for generation of resonance signal of a stylus pen in a first section (Driving period in Fig. 5) as shown in Figures 5A-5B and receives a detection signal from the plurality of first touch electrodes (Se) shown in Figure 1 in a second section (shown as Sensing Period in Figures 5A-5B) and discussed in paragraphs [0067-0073].
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use driving signals of shown by Kong with the device shown by Kwon in order to detect occurrence or non-occurrence of a touch and a touch location by processing sensing signals provided by electrodes included in a touch panel.
	In regard of claim 2, Kwon and Kong further disclose the touch apparatus of claim 1, wherein the touch driver applies a driving signal of which a ratio of a disable level section with respect to an enable level section within one iterative period is different from that of the first driving signal in the second section, to at least one type of the plurality of first touch electrodes and the plurality of second touch electrodes (See at least (See at least Figures 14-15 of Kwon illustrating the driving signal with ration of a disable level section with respect to an enable level section within one iterative period Kth and K1+1th with a ration of disable level section is different from that of the first driving signal  Txk as discussed in paragraphs [0011, 0035] of Kwon).
	In regard of claim 3, Kwon and Kong further disclose the touch apparatus of claim 2, wherein the touch driver receives the detection signal when the driving signal applied to the at least one type of the plurality of first touch electrodes and the plurality of second touch electrodes is in the disable level section in the second section (See at least Figure 5A of Kong illustrating that touch driver receives the detection signal (Sig_sen) while the plurality o second touch electrodes in the disable section (Sig_dr) as also discussed in paragraphs  [0067-0069]).
	In regard of claim 4, Kwon and Kong further disclose the touch apparatus of claim 2, wherein the touch driver receives detection signals from the plurality of second touch electrodes when a driving signal applied to the plurality of first touch electrodes has a disable level in the second section, and receives detection signals from the plurality of first touch electrodes when a driving signal applied to the plurality of second touch electrodes has a disable level in the second section (See at least Figures 1 and 5 of Kwon illustrating the touch driver (100) receiving detection signals (Sig_sen) applied to the plurality of first touch electrodes (SE) and the second touch electrodes has a disable level in the second section (Sig_dr) in Fig. 5A).
	In regard of claim 5, Kwon and Kong further disclose the touch apparatus of claim 4, wherein the touch driver receives detection signals from the plurality of second touch electrodes when the driving signal has the disable level for a 2-1 section during which the driving signal is applied only to the plurality of first touch electrodes in the second section (See at least Figure 17 of Kwon wherein is illustrated that the touch driver receives driving signal Tx(k+1) has disable level 2-1 section), and receives detection signals from the plurality of second touch electrodes when the driving signal has the disable level for a 2-2 section during which the driving signal is applied only to the plurality of second touch electrodes in the second section (See at least Figure 17 of Kwon wherein is illustrated that the touch driver receives driving signal Tx(k) has disable level 2-1 section).
	In regard of claim 6, Kwon and Kong further disclose the touch apparatus of claim 2, wherein the touch driver receives detection signals from the plurality of first touch electrodes and the plurality of second touch electrodes when the driving signal applied to the plurality of first touch electrodes has the disable level in the second section, and receives detection signals from the plurality of first touch electrodes and the plurality of second touch electrodes when the driving signal applied to the plurality of touch signals has the disable level in the second section (See at least Figure 1 of Kwon illustrating the touch driver (100) which receives detection signal from plurality of first touch electrodes (Rx) and plurality of second touch electrodes (Tx) having the disable level in the second section and the plurality of second touch electrodes (Tx) when the driving signal applied to the plurality of touch electrodes as shown at least in Figure 13 of Kwon) .
	In regard of claim 7, Kwon and Kong further disclose the    touch    apparatus    of claim    6, wherein the touch driver receives detection    signals    from the plurality of    first touch electrodes and the
plurality of second    touch    electrodes    when the    driving signal has the disable
level for a 2-1 section during which the driving signal is applied only to the plurality of first touch electrodes in the second section (See at least Figure 17 of Kwon wherein is illustrated that the touch driver receives driving signal Tx(k+1) has disable level 2-1 section) , and receives detection signals from the plurality of first touch electrodes and the plurality of second touch electrodes when the driving signal has the disable level for a 2-2 section in which the driving signal is applied only to the plurality of second touch electrodes in the second section (See at least Figure 17 of Kwon wherein is illustrated that the touch driver receives driving signal Tx(k) has disable level 2-1 section).
	In regard of claim 8, Kwon and Kong further disclose the    touch    apparatus    of claim    2, wherein the touch driver alternately applies the driving signal having the enable level to the plurality of first touch electrodes and the plurality of second touch electrodes in the second section, and receives detection signals from at least one type of touch electrodes among the plurality of first touch electrodes and the plurality of second touch electrodes for a period before the driving signal having the enable level is applied to the plurality of second touch electrodes after the driving signal of the enable level is applied to the plurality of first touch electrodes and for a period before the driving signal of the enable level is applied to the plurality of
first touch electrodes after the driving signal of the enable level is applied to the plurality of second touch electrodes (See at least Figure 1 of Kwon illustrating the touch driver (200) applying the driving signal to the plurality of first touch electrodes (Rx) in the second section as shown in Figure 13 (Tx[k+1] and apply to the plurality of second touch electrodes (Tx) for a period before the driving signal having the enable level is applied to plurality of first touch electrodes (Rx) and for a period before the driving signal of the enable level is applied to plurality of second touch electrodes (tx) after the driving signal of the enable level as shown in Figure 14, Tx[k+1]).
	In regard of claim 9, Kwon and Kong further disclose the touch apparatus of claim 2, wherein the touch driver receives detection signals from at least one type of touch electrodes among the plurality of first touch electrodes and the plurality of second touch electrodes when driving signals having the same phase are applied to the plurality of first touch electrodes and the plurality of second touch electrodes and the driving signals have the disable level in the second section (See at least Figure 1 of Kwon discussing the touch driver (100) which receives detection signals from at least one of touch electrodes (Rx or Tx) when driving signal having the same phase as discussed in paragraph [0030] of Kwon).
	In regard of claim 10, Kwon and Kong further disclose the touch apparatus of claim 2, wherein a ratio of a disable level section with respect to an enable level section within one repeating period of the driving signal applied to the at least one type of touch electrodes among the plurality of first touch electrodes and the plurality of second touch electrodes in the second section comprises at least one of a:2b+1, a:2b+2, a:2b+3, a:2b+4, a:3b+1, a:2 b+3+1, a:2 b+3, and a:2b+1, where a and b are integers (See at least Figures 14-18 of Kwon illustrating different ration of disable level section with respect an enable level section within one repeating period of the driving signal as discussed in paragraphs [.0083-0095])
	In regard of claim 11, Kwon and Kong further disclose the touch apparatus of claim 1, wherein the touch driver applies the first driving signal to at least one type of the plurality of first touch electrodes and the plurality of second touch electrodes in the first section (See at least Figure 1 of Kwon illustrating the touch driver (100) applies the first driving signal to the first or second touch electrodes (Rx, Tx) as shown in Figure 14-18 of Kwon).
	In regard of claim 12, Kwon and Kong further disclose the touch apparatus of claim 1, further comprising a controller that acquires touch coordinate information by using a detection signal received during the second section by the touch driver (See at least Figure 1 of Kwon illustrating the controller (300) that acquires touch coordinate using detection signal as discussed in paragraph [0030] of Kwon).
	In regard of claim 13, Kwon and Kong further disclose the touch apparatus of claim 12, wherein the controller determines a type of a touch object by using a detection signal received during the second section by the touch driver (See at least Figures 5A-5B of Kong and paragraph [0067] which discussed different type of touch objects detection like pen, stylus, or finger.).
	In regard of claim 14, Kwon and Kong further disclose the touch apparatus of claim 1, wherein the touch driver comprises a first driver that is connected to the plurality of first touch electrodes and a second driver that is connected to the plurality of second touch electrodes, and the first driver comprises a differential amplifier connected to two first touch electrodes and an ADC that converts a differentially amplified signal to a digital signal (See at least Figure 3 of Kong illustrating the touch driver (303) connected to the electrodes in display (304) including ADC (309) as discussed in paragraphs [0058-0060] of Kong).
	In regard of claim 15, Kwon and Kong further disclose the touch apparatus of claim 14, wherein the two first touch electrodes are separated from each other while disposing at least one first touch electrode therebetween (See at least paragraph [0029] of Kwon discussing that touch electrodes (201, 202, 203) are separated from each other as illustrated at least in Figure 1).
	In regard of claim 16, Kwon and Kong further disclose a touch apparatus comprising: a touch panel that includes a plurality of first touch electrodes extending 15 in a first direction and arranged in a second direction that crosses the first direction, and a plurality of second touch electrodes extending in the second direction and arranged in the first direction; a touch driver that applies a first driving signal for generation of a resonance signal of a stylus pen to the plurality of first touch electrodes and the plurality of second touch electrodes in a first section, and applies a second driving signal to the plurality of first touch electrodes and the plurality of second touch electrodes within one repeating period in a second section, which is next to the first section, the second driving signal having a ratio of a disable level section with respect to an enable level section that is different from a ratio of the first driving signal, and receives detection signals from the plurality of first touch electrodes and the plurality of second touch electrodes when the second driving signal has a disable level during the second section; and a controller that acquires touch coordinate information by using the  detection signal received during the second section, and determines a type of a touch object (See rejection of claims 1-12 provided above) .
	In regard of claim 17, Kwon and Kong further disclose the touch apparatus of claim 16, wherein one period of the second driving signal comprises a section during which an enable level section and a disable level section repeat at least a times, and a section during which the disable level section is maintained at least 2a times (See rejection of claims Figures 14-18 of Kwon illustrating driving signals).
	In regard of claim 18, Kwon and Kong further disclose a touch detection method comprising: in a first section, applying a first driving signal for generation of a  resonance signal of a stylus pen to a touch panel that includes a plurality of first touch electrodes extending in a first direction and arranged in a second direction that crosses the first direction, and a plurality of second touch electrodes extending in the second direction and arranged in the first direction; receiving detection signals from the plurality of first touch electrodes and 20 the plurality of second touch electrodes in a second section, which is next to the first section; and acquiring touch coordinate information from the detection signal (See rejections of claims 1-12 provided above).
	In regard of claim 19, Kwon and Kong further disclose the touch detection method of claim 18, further comprising, in the second section next to the first section, applying a driving signal of which a ratio of a disable level section with respect to an enable level section is different in one repeating period, compared to the first driving signal, to at least one type of the plurality of first touch electrodes and the plurality of second touch electrodes (See rejection of claim 2 provided above).
	In regard of claim 20, Kwon and Kong further disclose the touch detection method of claim 19, wherein a ratio of the disable level section with respect to the enable level section within one repeating period of the driving signal applied to the at least 10 one type of touch electrodes among the plurality of first touch electrodes and the plurality of second touch electrodes in the second section comprises at least one of a:2b+1, a:2b+2, a:2b+3, a:2b+4, a:3b+1, a:2 b+3+1, a:2 b+3, and a:2b+1, where a and b are integers (See rejection of claim 10 provided above).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent Publication 2014/0078101 to Katsurahira discloses a touch apparatus.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692